    Case 2:17-cv-02001-RDP-JHE Document 34-2 Filed 03/01/19 Page 1 of 1                                                           FILED
                                                                                                                        2019 Mar-01 PM 03:30
                                                                                                                        U.S. DISTRICT COURT
                                                                                                                            N.D. OF ALABAMA


                                       IN THE UNITED STATES DISTRICT COURT
                                     FOR THE NORHTERN DISTRCT OF ATABAMA
                                                 SOUTHERN DIVISION



      DANNY FOSTER,
               Plaintiff,

      v                                                  Case   No.:   2zL7 -an-O2O01-CLS-JHE


      CORRECTIONAT TIEUTENANT
      JENKIN$ et al.,

                Defendants



                               CORRECTIONAL OFFICE R RO    D   ERICK GADSON'S AFF] DAVIT


               Before me, the undersigned authority, notary public in and for said County and the State of

     Alabama at large, personally appeared Roderick Gadson, who being known to me and being by me first

      duly sworn, deposes and says under oath the following:


               My name is Roderick Gadson, I am presently employed as Correctional Officer with William            E.

      Donaldson Correctional Facility. I am over 21 years of age.


               On December 6,20L5,lCorrectionalOfficer Roderick Gadson was instructed by Correctional

     Sergeant Mohammad Jenkins to come to West Classification. At approximately 11:05 a.m., I arrived into

     West Classification. Sergeant Jenkins was interacting with inmate Danny Foster B/t67673 and inmate

     Benjamin Rogers 8286497 about an incident that happened in A&B population unit. lnmate Foster was

     not cooperative and Sergeant Jenkins instructed Correctional Officer Watts to escort inmate Foster to

     l&J   unit. lnmate Foster got up from the table, reached into   his pants, pulled an inmate made knife       from
     his pants and ran towards inmate Rogers. I officer Gadson assisted with taking inmate Foster to the

     ground.




                                                                    Roderick Gadson, Correctional Officer


     Sworn and subscribed before me and given under my hand and officiat seal this the          lgtt day of
     November,2018

                                                       NOTARY PU
                                                       My Commission

                                                                                    My C0MMtSStOt{ g(P,tBEs ool0gEil   rt, z0Z0




Page 1 of 1                                                                                                Exhibit B
